Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162286(27)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ANGELIC JOHNSON, and LINDA LEE                                                                       Elizabeth T. Clement
  TARVER,                                                                                              Megan K. Cavanagh,
                                                                                                                        Justices
            Petitioners,

  V                                                                 SC: 162286

  SECRETARY OF STATE, CHAIRPERSON
  OF THE BOARD OF STATE CANVASSERS,
  BOARD OF STATE CANVASSERS, and
  GOVERNOR,
             Respondents.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney William B. Stafford to appear and practice in this case under MCR 8.126(A)
  is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 9, 2020

                                                                               Clerk